DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on March 7, 2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “An adhesive sheet comprising surface embossed 3D adhesive structures.”  The claim is indefinite.  The Examiner notes the claim was considered for examination purposes as reciting “An adhesive sheet comprising a surface comprising embossed 3D adhesive structures.”
Claim 4 recites “the adhesive 3D structures.”  The claim is not clear.  Claims 1-3 recite “the 3D adhesive structures.”
Claims 4-9 are directed to “The sheet…”  The claims are not clear.  Claim 3 from which claim 4 depends is directed to “The adhesive sheet.”
Claim 9 recites “a porous substrate.” The claim is indefinite since “a porous substrate” was introduced in claim 4, and claim 9 depends indirectly from claim 4.
Claim 10 recites “The substrate and the sheet of claim 9.”  This claim is indefinite.  Furthermore, the Examiner notes none of the claims are directed to a substrate and “the substrate” is not recited as an element of the sheet as recited in claim 9.  The Examiner notes the claim was considered for Examination purposes as reciting “The sheet of claim 9.”
Claim 11 recites “The substrate of claim 10.”  This claim is indefinite as none of the claims from which claim 11 depends directly or indirectly are directed to a substrate.  The Examiner notes the claim was considered for Examination purposes as reciting “The sheet of claim 10.”
Claim 11 recites “natural fibers like cotton, wool or bamboo.”  The phrase "like" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 12-14 recite the limitation “The functionalized adhesive sheet…” in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claims.  The Examiner notes the claims were considered for examination purposes as reciting “The adhesive sheet of claim …”
Claim 12 recites the limitation “the 3D embossed film” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is not clear.  The claim recites “the single layer composition is formed from one or more of a thermoplastic elastomer and a 3D embossed adhesive layer.”  The recitation is not clear because it recites a composition formed of a thermoplastic elastomer and a layer.”  The Examiner notes the claim was considered for examination purposes as reciting “the adhesive sheet consists of a single layer of a 3D embossed film and a 3D adhesive layer, wherein the film comprises one or more of a thermoplastic elastomer.”
Claim 12 recites the limitation “the functionalized adhesive sheet” in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazurek et al. (US2001/0051264 A1) (“Mazurek”).
With respect to claim 1, Mazurek discloses an adhesive sheet comprising a surface comprising embossed 3D adhesive structures (0012, 0083).


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mazurek.
Regarding claim 2, Mazurek discloses the sheet of claim 1, wherein the adhesive sheet comprises an adhesive layer (0012), the sheet is functionalized – the sheet is thermoplastic elastomer such as styrene-butadiene-styrene (0120), thus it has stretch functionality, stretching characteristic disclosed in the instant Specification as functionality, the three-dimensional adhesive structures capable of bonding to a substrate (0112).  Regarding a substrate being a non-stretchable fabric, a stretchable fabric or a combination thereof, the Examiner notes the substrate is not an element of the adhesive sheet, the adhesive sheet of Mazurek comprising an adhesive layer comprising styrenic block copolymers and structures as disclosed in the instant Specification, the adhesive sheet of Mazurek accommodating to the surface irregularities of a substrate (0112), thus it would be expected that the sheet of Mazurek is capable to perform as intended.
As to claim 3, Mazurek discloses the sheet of claim 2, wherein both surfaces of the sheet are embossed with the three-dimensional adhesive structures (0094).
With respect to claim 4, Mazurek teaches the sheet of claim 3, comprising the three-dimensional adhesive structures.  The recitation “bond to a porous substrate” has been interpreted as a recitation of intended use.  Mazurek discloses an adhesive sheet comprising an adhesive layer comprising styrenic block copolymers and structures as disclosed in the instant Specification, comprising the three-dimensional structures accommodating to the surface irregularities of a substrate (0112), thus, it would be expected that the sheet of Mazurek is capable to perform as intended.  
Regarding claim 5, Mazurek teaches the sheet of claim 4.  Regarding the recitation “wherein at least 20% of the 3D adhesive structures bond with or saturate the porous substrate”, the Examiner notes the porous substrate is not an element of the adhesive sheet.  That recitation has been interpreted as a recitation of intended use.  Mazurek discloses an adhesive sheet comprising an adhesive layer comprising styrenic block copolymers and structures as disclosed in the instant Specification, comprising the three-dimensional structures accommodating to the surface irregularities of a substrate (0112), thus, it would be expected that the sheet of Mazurek is capable to perform as intended.  
Regarding claim 6, Mazurek teaches the sheet of claim 5.  Regarding the recitation “wherein the bonding of the 3D adhesive structures occurs wherein from about 25% to about 33% of the adhesive structures penetrate through the porous substrate”, the Examiner notes the porous substrate is not an element of the adhesive sheet.  The recitation has been interpreted as a recitation of intended use.  Mazurek discloses an adhesive sheet comprising an adhesive layer comprising styrenic block copolymers and structures as disclosed in the instant Specification, comprising the three-dimensional structures accommodating to the surface irregularities of a substrate (0112), thus, it would be expected that the sheet of Mazurek is capable to perform as intended.  
Regarding claim 7, Mazurek teaches the sheet of claim 6.  Regarding the recitation “wherein about 33% to about 50% of the 3D adhesive structures are deposited between the sheet and/or saturated into the substrate”, the Examiner notes the porous substrate is not an element of the adhesive sheet.  The recitation has been interpreted as a recitation of intended use.  Mazurek discloses an adhesive sheet comprising an adhesive layer comprising styrenic block copolymers and structures as disclosed in the instant Specification, comprising the three-dimensional structures accommodating to the surface irregularities of a substrate (0112), thus, it would be expected that the sheet of Mazurek is capable to perform as intended.  
As to claim 8, Mazurek teaches the sheet of claim 7.  Mazurek discloses the sheet comprises styrenic block copolymers such as SBS (0120), thus it would have been obvious to one of ordinary skill in the art that it has a stretchable function.
With respect to claim 9, Mazurek teaches the sheet of claim 8.  The claim recites how the sheet is used.  The recitation “the sheet is bonded to a porous substrate selected from …” has been interpreted as a recitation of intended use since the porous substrate is not an element of the sheet.  Mazurek discloses an adhesive sheet comprising an adhesive layer comprising styrenic block copolymers (0120) and structures as disclosed in the instant Specification, comprising the three-dimensional structures accommodating to the surface irregularities of a substrate (0112), thus, it would be expected that the sheet of Mazurek is capable to perform as intended.  
Regarding claim 10, Mazurek teaches the sheet of claim 9.  Claim 10 recites “The substrate and the sheet of claim 9.”  This claim is indefinite, as discussed above.  Furthermore, the Examiner notes none of the claims are directed to a substrate and “the substrate” is not recited as an element of the sheet as recited in claim 9.  The Examiner notes the claim was considered for Examination purposes as reciting “The sheet of claim 9.
Mazurek discloses an adhesive sheet comprising an adhesive layer comprising styrenic block copolymers such as SBS (0120), thus, it is inherent that the sheet has elasticity to stretch and recover from stretch.  The Examiner notes the substrate is not an element of the sheet.
As to claim 11, the Examiner notes claim 11 recites “The substrate of claim 10.”  This claim is indefinite as none of the claims from which claim 11 depends directly or indirectly are directed to a substrate.  The Examiner notes the claim was considered for Examination purposes as reciting “The sheet of claim 10.”  Mazurek discloses the sheet of claim 10, as discussed above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazurek, in view of Flanigan et al. (US 8323773 B2) (“Flanigan”).
Mazurek teaches the sheet of claim 11.  Mazurek discloses the adhesive sheet consists of a single layer of a three-dimensional embossed film (0083), the single layer formed of a composition comprising a thermoplastic elastomer (0120), but is silent with respect to the adhesive sheet including a 3D adhesive layer.  Flanigan discloses an adhesive sheet consisting of a single layer of a three-dimensional embossed film – layer 300 - which serves as a cap layer and a 3D adhesive layer – layer 310 (abstr., col. 8, lines 31-40, Fig. 5C).  The adhesives can be any adhesive, for example synthetic rubbers, copolymers (col. 4, lines 14-33).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the adhesive sheet of Mazurek with a cap layer as disclosed in Flanigan to obtain a laminate including channels selected to tailor properties of the laminate (Flanigan, col. 3, lines 50-67).
Regarding claim 13, Mazurek and Flanigan teach the sheet of claim 12.  Mazurek discloses thermoplastic elastomer such as styrenic block copolymer, as discussed above with respect to claim 12.
As to claim 14, Mazurek and Flanigan teach the sheet of claim 13.  Mazurek discloses an adhesive layer comprising styrenic block copolymers (0120).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783